IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                   January 30, 2008
                                No. 07-50898
                             Conference Calendar               Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

CARLOS REYES, also known as Carlos Reyes-Quintanilla

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:06-CR-932-ALL


Before REAVLEY, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
      Appealing    the   Judgment    in   a     Criminal   Case,     Carlos   Reyes
raises arguments that are foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty
provision and not a separate criminal offense.         United States v. Pineda-
Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), cert. denied, 2008 WL 59441 (Jan.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-50898

7, 2008) (No. 07-6202). The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.




                                   2